Citation Nr: 1503838	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in October 2013 at a Travel Board hearing.  A transcript of the hearing is of record.

In January and September 2014, the Board remanded the claim for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Veteran has a current diagnosis of osteoarthritis of the lumbar spine.  He asserts that the onset of his back pain was in service while working in a construction battalion and that his back pain has continued since service discharge.  

In the Board's 2014 remand, the AOJ was directed to obtain further VA medical opinion regarding the etiology of the Veteran's low back disability.  In this regard, the Board noted that the record contains conflicting medical opinions based on the inaccurate assumption that a back injury was incurred prior to service entrance.  (See November 2011 VA examination report and a January 2012 statement from a VA physician).  Furthermore, a March 2014 VA examiner provided a negative nexus statement on a direct incurrence basis but appeared to rely on a few documented records of treatment for back pain in service without discussing post-service medical treatment records or the Veteran's consistent statements of continuity of back problems after discharge from service.    

A VA Disability Benefits Questionnaire (DBQ) opinion was obtained in October 2014.  The examiner provided a negative nexus statement.  In providing a rationale, the examiner acknowledged that the Veteran did receive treatment for a low back injury during service.  Significantly, the examiner also noted that, post-service, an October 1986 private treatment report indicated that the Veteran injured his back during service but that he later injured his back while working for Comanche Lumbar Company.  As such, the examiner felt that while the medical evidence established an in-service back injury, the Veteran was able to perform duties as a construction engineer until he reinjured his back and therefore, it is less likely than not that the low back disability is the result of a disease or injury in service as opposed to its being more likely the result of some other cause or factors.       

Review of the October 1986 private treatment report revealed the following history recorded by the examining physician:  "in 1953 he hurt his back while in the Navy, he later hurt his back while working for Comanche Lumbar Company, treated conservatively by me..."  However, in December 2014 correspondence, the Veteran specifically rejected this recitation of his medical history with regard to his low back.  He indicated that the correct name was Currell Lumber Company and not Comanche Lumbar Company and that he never sustained an injury at the lumber company.  He clarified that he sustained a back injury while in the Navy in 1953 and that it has affected all aspects of his work from discharge to the present.  

The Board has no reason to question the veracity of the Veteran's statement regarding any post-service back injury as there is no objective evidence of such an injury.  Therefore, the examiner's reliance on a post-service back injury as a basis for providing a negative nexus statement was made in error.  Moreover, the remand specifically requested the examiner to address the Veteran's reports of continuity of symptomology of a back disability since service.  The examiner does note that the Veteran injured the back in service, but the examiner does not address the Veteran's contended continuity of symptomatology of a back disability since service.  In light of the above, the Board finds that further medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to a VA examiner other than the examiner who provided the March and October 2014 VA opinions for a complete review of the claims file and preparation of an addendum opinion addressing the following:

Whether it is at least as likely as not that the Veteran's low back disability is at least as likely as not (i.e., a likelihood of 50 percent or greater) the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.  

In rendering this medical opinion, the examiner is asked to comment on the service treatment records reflecting treatment for lumbosacral strain and the Veteran's contention of chronic low back pain since service discharge.


If the examiner is unable to provide the requested information without examining the Veteran, the AOJ should arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise, to obtain an answer to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

2. After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

3.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




